 Case 2:18-cv-09531-DDP-JEM Document 12-1 Filed 11/13/18 Page 1 of 16 Page ID #:38



 1   Mark W. Bucher
 2
     mark@calpolicycenter.org
     CA S.B.N. # 210474
 3   Law Office of Mark W. Bucher
 4
     18002 Irvine Blvd., Suite 108
     Tustin, CA 92780-3321
 5   Phone: 714-313-3706
 6   Fax: 714-573-2297

 7   Brian Kelsey (Pro Hac Vice To Be Filed)
 8   bkelsey@libertyjusticecenter.org
     Jeffrey M. Schwab (Pro Hac Vice To Be Filed)
 9   jschwab@libertyjusticecenter.org
10   Senior Attorneys
     Liberty Justice Center
11   190 South LaSalle Street
12   Suite 1500
     Chicago, Illinois 60603
13   Phone: 312-263-7668
14   Fax: 312-263-7702

15   Attorneys for Plaintiff
16

17                         UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
18

19   Thomas Few,                                Case No. 2:18-cv-9531
20
                       Plaintiff.
21                                              MEMORANDUM OF LAW IN
22 v.                                           SUPPORT OF MOTION FOR
                                                PRELIMINARY INJUNCTION
23   United Teachers of Los Angeles, et. al,
24
                      Defendants.
25

26
27

28

30
        Case No. 2:18-cv-9531               1
31      MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
 Case 2:18-cv-09531-DDP-JEM Document 12-1 Filed 11/13/18 Page 2 of 16 Page ID #:39



 1                                       INTRODUCTION
 2         Public employees have a First Amendment right not join or pay any fees to a union
 3   “unless the employee affirmatively consents” to do so. Janus v. AFSCME, 138 S. Ct.
 4   2448, 2486 (2018). Plaintiff, Thomas Few, an employee of the Los Angeles Unified
 5   School District (LAUSD), has repeatedly advised the United Teachers of Los Angeles
 6   (UTLA) that they do not have his affirmative consent to withdraw their dues from his
 7   paycheck or to represent him as a member of the union. These requests have been ignored
 8   or denied. UTLA has insisted, instead, that Mr. Few must wait until an opt-out period that
 9   it prefers for him to exercise his First Amendment right not to pay union dues.
10         Forcing Mr. Few to continue to pay union dues until an opt-out period is
11   unconstitutional because any authorization Mr. Few may have previously given was based
12   on what the Supreme Court in Janus recognized as an unconstitutional choice between
13   paying the union as a member or paying the union agency fees as a non-member. The
14   Supreme Court in Janus recognized that the First Amendment requires, instead, that a
15   government employee have a choice to not join or pay a union. The union authorization
16   card that Mr. Few signed prior to the Supreme Court’s decision in Janus is no longer valid
17   because it did not give Mr. Few the option to not pay money to the union. The burden is
18   on UTLA to prove by “clear and compelling” evidence that Mr. Few provided affirmative
19   consent to be a member of, and pay, the union, and it cannot meet this burden because of
20   the unconstitutional nature of the choice it gave him. Id.
21         It is also a violation of the First Amendment to force citizens to associate with
22   organizations or causes with which they do not wish to associate. Yet California law
23   grants public sector unions the power to speak on behalf of employees as their exclusive
24   representative. Pursuant to this law, UTLA purports to act as the exclusive representative
25   of Mr. Few. This compelled arrangement abridges his rights of speech and association.
26         In the face of the denials of his constitutional entitlements, Mr. Few has brought
27   this action to vindicate them. Given that the Supreme Court has recently spoken directly
28   on these issues, Mr. Few is more than likely to succeed on the merits of his case. Mr. Few
        Case No. 2:18-cv-9531                    2
30
        MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
31
 Case 2:18-cv-09531-DDP-JEM Document 12-1 Filed 11/13/18 Page 3 of 16 Page ID #:40



 1   is a special education teacher for whom withholding over $1,000 per year in union dues is
 2   a significant amount. He is currently suffering irreparable harm by having union dues
 3   deducted from his paycheck against his will to go towards union advocacy he does not
 4   support. He is also suffering irreparable harm by having the union misrepresent his views
 5   in its negotiations with LAUSD.
 6         Mr. Few respectfully requests that the Court enter a preliminary injunction
 7   preventing further injury as the case is litigated. The Court should enter a preliminary
 8   injunction 1) ordering LAUSD and UTLA to halt the deduction of union dues from Mr.
 9   Few’s paycheck; 2) enjoining the Attorney General from enforcing Cal. Gov’t Code §§
10   3543.1 and 3546 and Cal. Educ. Code §§ 45060 and 45168 authorizing Mr. Few’s union
11   dues and fees deduction; 3) enjoining UTLA from acting as Mr. Few’s exclusive
12   representative in his relationship with LAUSD; 4) and enjoining the Attorney General
13   from enforcing Cal. Gov’t Code § 3543 authorizing UTLA to act as Mr. Few’s exclusive
14   representative without his affirmative consent. The failure to enjoin these activities will
15   lead to further abridgments of First Amendment rights which cannot be remedied at the
16   conclusion of the litigation.
17                                             FACTS
18         Mr. Few, has been a special education teacher in the Los Angeles Unified School
19   District since August 2016. (Few Decl. ⁋ 1, attached as Ex. A.) Mr. Few joined the United
20   Teachers of Los Angeles in August 2016 and was not informed by UTLA or LAUSD that
21   he had a right not to join the union. (Few Decl. ⁋ 3.) On February 13, 2018, Mr. Few
22   signed a union membership card that did not give him the option to not join the union and
23   not pay fees to the union. (Few Decl. ⁋ 4.)
24         On or about June 2, 2018, Mr. Few sent a letter to the union asking to resign his
25   membership and to become an agency fee payer. (Few Ltr. to UTLA, June 2, 2018,
26   attached as Ex. B; Few Decl. ⁋ 5.) On July 13, 2018, UTLA responded to Mr. Few’s
27   resignation letter by rejecting it. UTLA stated that Mr. Few could not resign from the
28   union until his resignation window, which was “not less than thirty (30) days and not
        Case No. 2:18-cv-9531                      3
30
        MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
31
 Case 2:18-cv-09531-DDP-JEM Document 12-1 Filed 11/13/18 Page 4 of 16 Page ID #:41



 1   more than sixty (60) days before” the anniversary of his union membership on February
 2   13. (UTLA Ltr. to Few, July 13, 2018, attached as Ex. C; Few Decl. ⁋ 6.)
 3         On August 3, 2018, Mr. Few submitted a letter to both UTLA and LAUSD again
 4   resigning from the union and, this time, declining to pay agency fees. (Few Ltr. to UTLA,
 5   August 3, 2018, attached as Ex. D; Few Decl. ⁋⁋ 7-8.) On or about October 10, 2018, Mr.
 6   Few submitted a third letter to UTLA to resign from the union and stop having its dues
 7   deducted from his paycheck. (Few Ltr. to UTLA, October 10, 2018, attached as Ex. E;
 8   Few Decl. ⁋ 9.) On October 19, 2018, UTLA responded to Mr. Few’s third resignation
 9   letter by rejecting it because it did not fall within his resignation window. (UTLA Ltr. to
10   Few, Oct. 19, 2018, attached as Ex. F; Few Decl. ⁋ 9.)
11         Since August 2016 LAUSD has withdrawn approximately eighty-six dollars ($86)
12   per month from Mr. Few’s paycheck to pay his UTLA dues. (Few Decl. ⁋ 10.) Mr. Few
13   does not wish LAUSD to be his representative, exclusive or otherwise, in bargaining
14   negotiations with LAUSD. (Few Decl. ⁋ 12.)
15                                           ARGUMENT
16         The Court should enjoin Defendants from collecting union dues and acting as
17
           Mr. Few’s exclusive representative in bargaining negotiations with his
           employer.
18

19         In the Ninth Circuit, Plaintiffs seeking a preliminary injunction must satisfy one of

20   two tests. The first test considers 1) the likelihood Plaintiffs will succeed on the merits, 2)

21   whether Plaintiffs will suffer irreparable injury if the injunction is not granted, 3) the

22   balance of equities, and 4) whether the injunction would be in the public interest. Coffman

23   v. Queen of the Valley Med. Ctr., 895 F.3d 717, 725 (9th Cir. 2018); see also Winter v.

24   Nat. Res. Def. Council, Inc., 555 U.S. 7 (2008). The second variant the Ninth Circuit

25   considers provides that “if a plaintiff can only show that there are serious questions going

26   to the merits—a lesser showing than likelihood of success on the merits—then a

27   preliminary injunction may still issue if the balance of hardships tips sharply in the

28   plaintiff's favor, and the other two Winter factors are satisfied.” Alliance. for the Wild
        Case No. 2:18-cv-9531                     4
30
        MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
31
 Case 2:18-cv-09531-DDP-JEM Document 12-1 Filed 11/13/18 Page 5 of 16 Page ID #:42



 1   Rockies v. Peña, 865 F.3d 1211, 1217 (9th Cir. 2017). Under either mode of analysis, the
 2   Court should grant Mr. Few a preliminary injunction on his claims.
 3           I.    Mr. Few is likely to succeed on the merits.
 4                 A.      Mr. Few is likely to succeed in his claim that continued deduction
 5
                           of union dues violates his First Amendment rights to free speech
                           and freedom of association.
 6
           The Court in Janus explained that payment to a union could be deducted from a
 7
     nonmember’s wages if that employee “affirmatively consents” to pay.
 8

 9         Neither an agency fee nor any other payment to the union may be deducted
10
           from a nonmember’s wages, nor may any other attempt be made to collect
           such a payment, unless the employee affirmatively consents to pay. By
11         agreeing to pay, nonmembers are waiving their First Amendment rights, and
12         such a waiver cannot be presumed. Rather, to be effective, the waiver must
           be freely given and shown by “clear and compelling” evidence. Unless
13         employees clearly and affirmatively consent before any money is taken from
14         them, this standard cannot be met.

15   Janus, 138 S. Ct. at 2486 (citations omitted).
16
           Supreme Court precedent provides that certain standards be met in order for a
17
     person to properly waive their constitutional rights. First, waiver of a constitutional right
18
     must be of a “known right or privilege.” Johnson v. Zerbst, 304 U.S. 458, 464 (1938).
19
     Second, the waiver must be freely given; it must be voluntary, knowing, and intelligently
20
     made. D. H. Overmyer Co. v. Frick Co., 405 U.S. 174, 185-86 (1972). Finally, the Court
21
     has long held that it will “not presume acquiescence in the loss of fundamental rights.”
22
     Ohio Bell Tel. Co. v. Public Utilities Comm’n, 301 U.S. 292, 307 (1937).
23
           In Mr. Few’s case, he could not have waived his First Amendment right to not join
24
     or pay a union. First, at the time Mr. Few signed the union card, the right not to pay a
25
     union was not known, since the Supreme Court had not yet issued its decision in Janus.
26
     Further, Mr. Few could not have voluntarily, knowingly, or intelligently waived his right
27
     not to join or pay a union because neither UTLA nor LAUSD informed him he had a right
28
        Case No. 2:18-cv-9531                     5
30
        MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
31
 Case 2:18-cv-09531-DDP-JEM Document 12-1 Filed 11/13/18 Page 6 of 16 Page ID #:43



 1   not to join the union at all—whether paying agency fees or not. (Few Decl. ⁋⁋ 3-4.).
 2   Further, at the time he signed the union card, Mr. Few had no choice but to pay the union,
 3   so he could not have voluntarily waived his First Amendment right.
 4         Because the Court will “not presume acquiescence in the loss of fundamental
 5   rights,” Ohio Bell Tel. Co., 301 U.S. at 307, the waiver of constitutional rights requires
 6   “clear and compelling evidence” that the employees wish to waive their First Amendment
 7   right not to pay union dues or fees. Janus, 138 S. Ct. 2484. In addition, “[c]ourts indulge
 8   every reasonable presumption against waiver of fundamental constitutional rights.”
 9   College Savings Bank v. Fla. Prepaid Postsecondary Educ. Expense Bd., 527 U.S. 666
10   (1999) (citing Aetna Ins. Co. v. Kennedy ex rel. Bogash, 301 U.S. 389, 393 (1937)).
11         The union card Mr. Few signed did not provide a clear and compelling waiver of
12   Mr. Few’s First Amendment right to not join or pay a union because it did not expressly
13   state that Mr. Few has a constitutional right not to pay a union and because it did not
14   expressly state that Mr. Few was waiving that right.
15         After the decision in Janus, UTLA maintains that Mr. Few may only withdraw his
16   union membership during an arbitrary 30-day time window each year, (UTLA Ltr. to
17   Few, July 13, 2018; UTLA Ltr. to Few, Oct. 19, 2018), despite his repeatedly requests to
18   be removed from the union rolls and to stop the dues deduction from his paycheck. (Few
19   Decl. ⁋⁋ 5, 7-9).
20         However, the union dues authorization card signed by Mr. Few before the Supreme
21   Court’s decision in Janus cannot meet the standards set forth for waiving a constitutional
22   right, as required by the Supreme Court in Janus. Because Mr. Few has not waived his
23   First Amendment right to not join or pay a union, and because the union card does not
24   meet the standard for waiving a constitutional right, that union card is invalid. And UTLA
25   cannot hold Mr. Few to the time window to withdraw his union membership set forth in
26   that union card. Since being apprised of his constitutional rights by the Janus decision,
27   Mr. Few has not signed a union authorization card. Therefore, Mr. Few has still never
28   given UTLA the “affirmative consent” required by the Janus decision.
        Case No. 2:18-cv-9531                    6
30
        MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
31
 Case 2:18-cv-09531-DDP-JEM Document 12-1 Filed 11/13/18 Page 7 of 16 Page ID #:44



 1         The likelihood that Mr. Few succeeds in his claim is, therefore, considerable. Mr.
 2   Few has a clearly established right not to support the union. And he has not waived that
 3   right. This Court should prohibit UTLA and LAUSD from treating Mr. Few as if he has
 4   waived his First Amendment rights. Mr. Few has certainly “raised a serious question
 5   going to the merits” of whether continuing to allow UTLA to take money from his
 6   paycheck to fund their advocacy violates his rights under the First Amendment. Alliance.
 7   for the Wild Rockies, 865 F.3d at 1217.
 8                 B.      Mr. Few is likely to succeed in his claim that compelled
 9
                           representation violates his First Amendment rights.

10         As the Supreme Court has recently recognized:
11         Designating a union as the employees' exclusive representative substantially
12
           restricts the rights of individual employees. Among other things, this
           designation means that individual employees may not be represented by any
13         agent other than the designated union; nor may individual employees
14         negotiate directly with their employer.

15         Janus, 138 S. Ct. at 2460. The First Amendment should not countenance such a
16   substantial restriction. “[M]andatory associations are permissible only when they serve a
17   compelling state interest that cannot be achieved through means significantly less
18   restrictive of associational freedoms.” Knox, 567 U.S. at 310 (quoting Roberts v. United
19   States Jaycees, 468 U.S. 609, 623 (1984)) (internal quotation marks omitted). Because
20   forced union representation does not further a compelling state interest, Mr. Few is likely
21   to succeed in his claim that compelled representation by the union violates his
22   constitutional rights.
23         Unions and state governments have proffered various claimed interests in
24   compelling the association of employees. One often proffered is “labor peace,” meaning
25   the “avoidance of the conflict and disruption that it envisioned would occur if the
26   employees in a unit were represented by more than one union” because “inter-union
27   rivalries would foster dissension within the work force, and the employer could face
28
        Case No. 2:18-cv-9531                    7
30
        MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
31
 Case 2:18-cv-09531-DDP-JEM Document 12-1 Filed 11/13/18 Page 8 of 16 Page ID #:45



 1   ‘conflicting demands from different unions.’” Janus, 138 S. Ct. at 2465. The other
 2   interests typically asserted in support of exclusive representative status amount to much
 3   the same claim: that it is in the state’s interest to have a “comprehensive system” that
 4   bundles all employees into a single bargaining representative with which the state can
 5   negotiate. See, e.g., Brief for Respondents Lisa Madigan And Michael Hoffman at 4,
 6   Janus v. AFSCME, 138 S. Ct. 2448, 2486 (2018) (No. 16-1466).
 7         This justification does not apply to Mr. Few because he does not seek to introduce a
 8   competing union into the bargaining mix but only to speak for himself. Furthermore, in
 9   Janus the Supreme Court assumed, without deciding, that labor peace might be a
10   compelling state interest, but rejected it as a justification for agency fees, recognizing that
11   “it is now clear” that the fear of “pandemonium” if the union couldn’t charge agency fees
12   was “unfounded.” Janus, 138 S. Ct. at 2465.
13         To the extent individual bargaining is claimed to raise the same concerns, this too,
14   remains insufficient. The Supreme Court rejected the invocation of this rational due to the
15   absence of evidence that some actual harm will follow if it is disregarded. Id. It may be
16   that the State finds it convenient to negotiate with a single agent, but that, in and of itself,
17   is not enough to overcome First Amendment rights. The rights to speech and association
18   cannot be limited by appeal to administrative convenience. Police Dep't of Chicago v.
19   Mosley, 408 U.S. 92, 102 n.9 (1972) (in free speech cases, a "small administrative
20   convenience" is not a compelling interest); see also Tashjian v. Republican Party, 479
21   U.S. 208, 218 (1986) (holding that a state could “no more restrain the Republican Party's
22   freedom of association for reasons of its own administrative convenience than it could on
23   the same ground limit the ballot access of a new major party”). While it may be quicker or
24   more efficient for the state to deal only with the union, “the Constitution recognizes
25   higher values than speed and efficiency." Stanley v. Illinois, 405 U.S. 645, 656 (1972).
26   Even if the state could claim that it saves money resources by negotiating only with the
27   union, the preservation of government resources is not an interest that can justify First
28   Amendment violations. In other contexts where the state’s burden was only rational basis
        Case No. 2:18-cv-9531                      8
30
        MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
31
 Case 2:18-cv-09531-DDP-JEM Document 12-1 Filed 11/13/18 Page 9 of 16 Page ID #:46



 1   review, the Supreme Court has rejected such justifications. See, e.g., Romer v. Evans, 517
 2   U.S. 620, 635 (1996) (rejecting the “interest in conserving public resources” in a case
 3   applying only heightened rational basis review); see also Plyler v. Doe, 457 U.S. 202, 227
 4   (1982) (“a concern for the preservation of resources standing alone can hardly justify the
 5   classification used in allocating those resources”). Such claimed interests are not enough
 6   to leave Mr. Few “shanghaied for an unwanted voyage.” Janus, 138 S. Ct. at 2466.
 7           Under California law, as a condition of his employment, Mr. Few is expressly
 8   barred by Cal. Gov’t Code § 3543 from meeting or negotiating with his employer to
 9   express his own views on matters that Janus recognizes to be of inherently public
10   concern. 138 S. Ct. at 2473. This restraint on Mr. Few’s own speech itself raises serious
11   First Amendment concerns. Janus, 138 S. Ct. at 2464 (whenever “a State prevents
12   individuals from saying what they think on important matters or compels them to voice
13   ideas with which they disagree, it undermines” First Amendment values). California law
14   goes further, granting UTLA prerogatives to speak on Mr. Few’s behalf on all manner of
15   contentious matters. For example, UTLA is entitled to speak on Mr. Few’s behalf
16   regarding the priorities LAUSD should consider when laying off teachers for lack of
17   funds. Cal. Gov’t Code § 3543.2(4)(c). It is entitled to speak in his voice as to whether
18   LAUSD should provide merit based incentive bonuses. Cal. Gov’t Code § 3543.2(4)(d). It
19   may even take a position directly contrary to Mr. Few’s best interest in advocating against
20   a salary schedule based on merit and in favor of one based on training and years of
21   experience. Cal. Gov’t Code § 3543.2(4)(e). These are precisely the sort of policy
22   decisions that Janus recognized are necessarily matters of public concern. 138 S. Ct.
23   2467.
24           California gives UTLA a right, by statute, to commandeer Mr. Few’s voice to push
25   its own views regarding “the definition of educational objectives, the determination of the
26   content of courses and curriculum, and the selection of textbooks.” Cal. Gov’t Code §
27   3543.2(3). Political fights over the content of curricula and textbooks in public schools are
28   such contentious matters of public policy that they’ve received national headlines and
        Case No. 2:18-cv-9531                    9
30
        MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
31
Case 2:18-cv-09531-DDP-JEM Document 12-1 Filed 11/13/18 Page 10 of 16 Page ID #:47



 1   been dubbed the “Textbook Wars.” See Gail Collins, How Texas Inflicts Bad Textbooks
 2   on Us, The New York Review of Books, June 21, 2012; Daniel Golden, New
 3   Battleground in Textbook Wars: Religion in History, Wall St. J., Jan. 25, 2006, at A1.
 4   UTLA purports to speak for Mr. Few on this issue, too. Mr. Few submits that he can very
 5   well speak for himself on this and other issues of public policy. (Decl. of Pl. at ⁋ 13.)
 6         Legally compelling Mr. Few to associate with UTLA demeans his First
 7   Amendment rights. Indeed, “[f]orcing free and independent individuals to endorse ideas
 8   they find objectionable is always demeaning . . . a law commanding involuntary
 9   affirmation of objected-to beliefs would require even more immediate and urgent grounds
10   than a law demanding silence.” Janus, 138 S. Ct. at 2464 (2018) (quoting West Virginia
11   Bd. of Ed. v. Barnette, 319 U. S. 624, 633 (1943) (internal quotation marks omitted)).
12   California’s laws do command Mr. Few’s involuntary affirmation of objected-to beliefs.
13   None of the state interests offered in the past to overcome this deprivation of rights rise to
14   the level of being immediate, urgent, or compelling. Because the traditionally proffered
15   compelling state interests for exclusive representation do not apply to Mr. Few, he has
16   demonstrated a substantial likelihood that he will succeed on the merits of his claim. At a
17   minimum, he has “raised a serious question going to the merits” of whether compelling
18   him to associate with UTLA violates his First Amendment rights. All. for the Wild
19   Rockies, 865 F.3d at 1217.
20          II.    Mr. Few will suffer irreparable injury.
21                 A.      Irreparable injury will result if the union is allowed to continue
22
                           deducting dues from Plaintiff’s paychecks.

23         The continued deduction of union dues constitutes an irreparable injury to Mr. Few.
24   Deducting over a thousand dollars a year from his paycheck is not insignificant. The
25   deduction is a hardship on Mr. Few and his family that cannot be compensated merely by
26   returning his money with interest. The immediate injury being suffered by Mr. Few’s
27   current lack of funds is irreparable at a later date.
28         The withholding from Mr. Few’s paycheck also constitutes irreparable injury
        Case No. 2:18-cv-9531                     10
30
        MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
31
Case 2:18-cv-09531-DDP-JEM Document 12-1 Filed 11/13/18 Page 11 of 16 Page ID #:48



 1   because it is a compelled subsidy that UTLA will use to fund ideological activities Mr.
 2   Few objects to. (Decl. of Pl. at ⁋ 13.) Such deductions are not simply a matter of money
 3   which could be returned with interest at the conclusion of litigation. Rendering a
 4   compelled subsidy to be a compelled loan by refunding it at the close of his case would
 5   not resolve Mr. Few’s injury:
 6         [E]ven a full refund would not undo the violation of First Amendment rights.
 7
           . . . [T]he First Amendment does not permit a union to extract a loan from
           unwilling nonmembers even if the money is later paid back in full.
 8

 9   Knox, 567 U.S. at 317.

10         Long before Janus recognized that agency fees were too great an imposition to pass

11   constitutional muster, the Supreme Court put safeguards in place to “avoid the risk that

12   [objecting employees’] funds will be used, even temporarily, to finance ideological

13   activities unrelated to collective bargaining." Chicago Teachers Union, Local No. 1 v.

14   Hudson, 475 U.S. 292, 305 (1986). In the public sector context, even bargaining itself

15   inherently implicates political and ideological concerns. See Janus, 138 S. Ct. at 2473.

16   “Given the existence of acceptable alternatives, [a] union cannot be allowed to commit

17   dissenters' funds to improper uses even temporarily.” Ellis v. Bhd. of Ry. Employees, 466

18   U.S. 435, 444 (1984). The temporary deprivation to which the union claims an entitlement

19   should not be countenanced. “First Amendment values are at serious risk if the

20   government can compel a particular citizen, or a discrete group of citizens, to pay special

21   subsidies for speech on the side that [the government] favors.” United States v. United

22   Foods, 533 U.S. 405, 429 (2001). The only way to avoid that risk in this case is to enjoin

23   the collection of Mr. Few’s dues immediately.

24                 B.      Irreparable injury will result if the union continues to act as
                           Plaintiff’s exclusive representative.
25

26         Even without access to Mr. Few’s money, UTLA would continue to impinge his

27   First Amendment rights by acting as his exclusive representative. As the Supreme Court

28   observed,
        Case No. 2:18-cv-9531                    11
30
        MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
31
Case 2:18-cv-09531-DDP-JEM Document 12-1 Filed 11/13/18 Page 12 of 16 Page ID #:49



 1         that status gives the union a privileged place in negotiations over wages,
 2
           benefits, and working conditions. Not only is the union given the exclusive
           right to speak for all the employees in collective bargaining, but the
 3         employer is required by state law to listen to and to bargain in good faith
 4
           with only that union. Designation as exclusive representative thus ‘results in
           a tremendous increase in the power’ of the union.
 5

 6         Janus, 138 S. Ct. at 2467 (quoting American Communications Assn. v. Douds, 339

 7   U.S. 382, 401 (1950)) (internal citations omitted). Continuing to force Mr. Few to

 8   associate with UTLA in this way irreparably denies him the independent voice guaranteed

 9   to him by the First Amendment.

10         California law expressly commands that Mr. Few “shall not meet and negotiate

11   with [his] public school employer.” Cal. Gov’t Code § 3543. Yet UTLA can commandeer

12   his association to support its view of how teachers should be compensated and promoted,

13   how schools should address employee benefits when faced with budget shortfalls, and

14   what textbooks and curricula students should be taught. Cal. Gov’t Code § 3543.2. This

15   infringement on speech is not only personal or professional, it is political: “[i]n the public

16   sector, core issues such as wages, pensions, and benefits are important political issues.”

17   Harris v. Quinn, 134 S. Ct. 2618, 2632 (2014). In place of Mr. Few’s right to express his

18   views, UTLA is licensed to intercede on his behalf and to claim his imprimatur as to any

19   number of topics affecting California’s education system.

20         This infringement is of acute consequence in the present moment, as at the time of

21   this filing UTLA is threatening to go on strike against LAUSD due to a contract dispute.

22   City News Service, LA teachers union rejects latest contract offer from LAUSD, Los

23   Angeles Daily News (Nov. 1, 2018), https://www.dailynews.com/2018/11/01/la-teachers-

24   union-rejects-latest-contract-offer-from-lausd/ (“the dispute is now in a “fact-finding”

25   stage, after which the union could call for a walkout”). Mr. Few has no desire for such a

26   strike and would prefer to continue to teach if it occurs. (Few Decl. ⁋ 14.) UTLA is fast

27   moving in the opposite direction, yet it claims to represent the views of Mr. Few.

28         Mr. Few will suffer irreparable injury if he is forced to strike because of his union
        Case No. 2:18-cv-9531                    12
30
        MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
31
Case 2:18-cv-09531-DDP-JEM Document 12-1 Filed 11/13/18 Page 13 of 16 Page ID #:50



 1   membership. Mr. Few fears that the union is driving him into a situation in which he may
 2   not get paid for days, weeks, or months, due to a general strike in the district. Worse, he
 3   fears the irreparable harm of the loss of his job during a strike if replacement workers are
 4   hired. On the other hand, if Mr. Few chooses not to strike, he fears retaliation from his
 5   peers or superiors for breaking ranks with the union. Either way, Mr. Few is suffering
 6   irreparable injury because UTLA is advocating a position contrary to his beliefs. Id.
 7         “The loss of First Amendment freedoms, for even minimal periods of time,
 8   unquestionably constitutes irreparable injury.” Elrod v. Burns, 427 U.S. 347, 373 (1976).
 9   The only solution which gives proper weight to Mr. Few’s rights under the constitution is
10   to enjoin the Attorney General from enforcing Cal. Gov’t Code § 3543 because it
11   authorizes UTLA to act as Mr. Few’s exclusive representative. Such representation should
12   be stopped immediately and for the duration of the case.
13         III.    The balance of equities in this case favors granting Mr. Few an
14
                   injunction.
                   A.    Enjoining the collections of Mr. Few’s dues will not harm
15                       defendants.
16
           "[U]nions have no constitutional entitlement to the fees of nonmember-employees."
17
     Davenport v. Wash. Educ. Ass'n, 551 U.S. 177, 185 (2007). Nor do they have the right to
18
     claim the membership of employees who have not provided affirmative consent to opt
19
     into that membership. Janus, 138 S. Ct. at 2486. Given that the entire risk of
20
     constitutional deprivation falls on the employees rather than the union, courts must ask
21
     “[w]hich side should bear this risk? The answer is obvious: the side whose constitutional
22
     rights are not at stake.” Knox, 567 U.S. at 321.
23
           As the Supreme Court recognized when considering the pre-Janus agency fee
24
     regime, “if unconsenting nonmembers pay less than their proportionate share, no
25
     constitutional right of the union is violated because the union has no constitutional right to
26
     receive any payment from these employees . . . The union has simply lost for a few
27
     months the ‘extraordinary’ benefit of being empowered to compel nonmembers to pay for
28
        Case No. 2:18-cv-9531                    13
30
        MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
31
Case 2:18-cv-09531-DDP-JEM Document 12-1 Filed 11/13/18 Page 14 of 16 Page ID #:51



 1   services that they may not want and in any event have not agreed to fund.” Knox, 567 U.S.
 2   at 321 (internal citations omitted). The same logic applies here: at most, UTLA can try to
 3   claim a contractual right to some dues from Mr. Few. Weighed against Mr. Few’s interest
 4   in the vindication of his First Amendment rights, UTLA’s desire for his dues is
 5   insubstantial.
 6         The balance of equities, therefore, favors Mr. Few. Given his significant likelihood
 7   of success on the merits, the court should therefore issue a preliminary injunction. And in
 8   this case the balance of equities so strongly favors Mr. Few that, under this Circuit’s
 9   alternative test, the Court should enjoin dues collection even if it believes Mr. Few has
10   only raised a substantial question going to the merits of his claim. All. for the Wild
11   Rockies, 865 F.3d at 1217.
12                 B.      Enjoining the UTLA’s status as Mr. Few’s exclusive representative
13
                           will not harm defendants.

14         Enjoining UTLA from acting as Mr. Few’s exclusive representative will impose no
15   substantial harm on defendants. UTLA will still collect dues from thousands of
16   government workers and will maintain thousands of members. Thus, the balance of
17   equities favors preventing harm to Mr. Few. Given the substantial likelihood that Mr. Few
18   will succeed on the merits, the Court should issue an injunction. And given that the
19   balance of equities here so strongly favors Mr. Few, the Court should issue the injunction
20   under the 9th Circuit’s alternative test, even if it feels Mr. Few has raised only a substantial
21   question as to the merits. All. for the Wild Rockies, 865 F.3d at 1217.
22         IV.     Sustaining Mr. Few’s Constitutional rights is in the public interest.
23         The enforcement of constitutional rights is, by definition, in the public interest.
24   Melendres v. Arpaio, 695 F.3d 990, 1002 (9th Cir. 2012) (“[I]t is always in the public
25   interest to prevent the violation of a party’s constitutional rights.” (quoting Sammartano v.
26   First Jud. Dist. Ct., 303 F.3d 959, 974 (9th Cir. 2002)). Moreover, there is no
27   countervailing private interest in having UTLA continue to collect Mr. Few’s dues or to
28   act as his exclusive representative. UTLA rightfully enjoys substantial rights under the
        Case No. 2:18-cv-9531                     14
30
        MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
31
Case 2:18-cv-09531-DDP-JEM Document 12-1 Filed 11/13/18 Page 15 of 16 Page ID #:52



 1   First Amendment to advocate for the issues it cares about. See Citizens United v. Federal
 2   Election Comm'n, 558 U.S. 310, 364 (2010) (striking down spending limits on union issue
 3   advocacy).
 4         It is in the public interest to allow multiple voices and expand free speech when it
 5   comes to important policy questions. The public benefits from robust debate on these
 6   topics. It will benefit even more if that debate is expanded by allowing Mr. Few to meet
 7   and negotiate directly with his employer, which he is currently not permitted to do. Cal.
 8   Gov’t Code § 3543. The topics on which Mr. Few wishes to meet and negotiate, such as
 9   the pay and promotion of teachers, are “fundamental questions of education policy.”
10   Janus, 138 S. Ct. at 2475. The public benefit of Mr. Few and other non-union members
11   expressing their views directly to LAUSD greatly outweighs whatever small diminution in
12   UTLA’s speech might result from the denial of Mr. Few’s dues or the right to speak on
13   his behalf.
14                                        CONCLUSION
15         For the above stated reasons, the motion for preliminary injunction should be
16   granted.
17

18   Dated: November 13, 2018
19                                          Respectfully submitted,
20                                          /s/ Mark W. Bucher
21
                                            Mark W. Bucher
                                            mark@calpolicycenter.org
22                                          CA S.B.N. # 210474
23
                                            Law Office of Mark W. Bucher
                                            18002 Irvine Blvd., Suite 108
24                                          Tustin, CA 92780-3321
25                                          Phone: 714-313-3706
                                            Fax: 714-573-2297
26
27                                          /s/ Brian Kelsey
                                            Brian Kelsey (Pro Hac Vice To Be Filed)
28                                          bkelsey@libertyjusticecenter.org
        Case No. 2:18-cv-9531                   15
30
        MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
31
Case 2:18-cv-09531-DDP-JEM Document 12-1 Filed 11/13/18 Page 16 of 16 Page ID #:53



 1                                    Jeffrey M. Schwab (Pro Hac Vice To Be Filed)
 2
                                      jschwab@libertyjusticecenter.org
                                      Senior Attorneys
 3                                    Liberty Justice Center
 4
                                      190 South LaSalle Street
                                      Suite 1500
 5                                    Chicago, Illinois 60603
 6                                    Phone: 312-263-7668
                                      Fax: 312-263-7702
 7

 8                                    Attorneys for Plaintiff

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
      Case No. 2:18-cv-9531               16
30
      MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
31
